Rex Lamont Butler
Rex Lamont Butler and Associates Inc., P.C.
745 W. 4th Avenue, Suite 300
Anchorage, AK 99501
Tel: (907)272-1497
Fax: (907)276-3306
Email: rexbutlercalendar@gmail.com
Attorney for Plaintiffs




                      UNITED STATES DISTRICT COURT

                   DISTRICT OF ALASKA AT ANCHORAGE


THE ESTATE OF BISHAR ALI HASSAN,                 )
                                                 )
AHMED HASSAN AND BILAY ADEN IDIRIS,              )
                                                 )
                                PLAINTIFFS,      )
                 Vs.                              )
                                                 )
MUNICIPALITY AND CITY OF ANCHORAGE,              )
                                                  )
MATTHEW HALL, NATHAN LEWIS, BRETT                )
                                                 )
EGGIMAN, AND DOES 1-20, INCLUSIVE,                )
                                                 )
                            DEFENDANTS.           )     3:21-cv-00076-JWS
_________________________________________________ )



           SCHEDULING AND PLANNING CONFERENCE REPORT

I.    Meeting.



Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 1 of 10



       Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 1 of 10
      In accordance with Rules 16(a) and 26(f), Federal Rules of Civil Procedure,

and with Local Civil Rules 16.1 and 26.1(b), the parties conferred on July 29, 2021;

the following persons participated: [Rex Lamont Butler Attorney for Plaintiffs

and Pamela Weiss, Attorney for Defendants].           The parties recommend the

following:

II.   Discovery Plan.

      A.     Timing, Form and Disclosure Requirements. Please refer to

             Rule 26(f)(3)(A), Federal Rules of Civil Procedure. Are there changes

             that the parties are proposing to that rule for this case under

             Rule 26(a)?

             Yes ☐    No ☒ [If yes, list proposed changes: ]

      B.     Initial Disclosures / Preliminary Witness Lists.

             1. The information required by Rule 26(a)(1), Federal Rules of Civil

                Procedure:

                 (a) ☐     Has been exchanged by the parties.

                (b) ☒ Will be exchanged by the parties on or before:

                     [10/01/21].

             2. Preliminary witness lists:

                (a) ☐      Have been exchanged by the parties.


Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 2 of 10



       Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 2 of 10
              (b) ☒    Will be exchanged by the parties on or before

                  [10/22/21].

          3. Disclosure Statement.        The disclosure requirements of

              Rule 7.1, Federal Rules of Civil Procedure:

              (a) ☐    Have been complied with.

              (b) ☐    Compliance will be accomplished on or before

                  [date].

              (c) ☒    Rule 7.1 is not applicable.

     C.   Subjects and Timing of Discovery.          See Rule 26(f)(3)(B), Federal

          Rules of Civil Procedure.

          1. List the subjects on which discovery may be needed:

          Liability and Damages

          2. Should discovery be conducted in phases or limited to or

              focused on particular issues?      Yes ☐      No ☒    [If yes,

              please describe the proposed phases or limitations:]

          3. Absent good cause, the proposed date for completion of all

              discovery should be no later than twelve months from the

              date of this report.    [If one or both parties contend that




Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 3 of 10



       Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 3 of 10
                good cause exists for additional time for discovery,

                please explain: ]

            4. Final Discovery Witness List.           A final discovery witness

                list disclosing all lay witnesses whom a party may wish to call

                at trial shall be served and filed on [06/01/22] [this date must

                be not less than 45 days prior to the close of fact

                discovery].1

            5. Close of Fact Discovery.         Fact discovery will be completed

                on or before [07/29/22] [see paragraph C.3 above].

            6. Expert Discovery. See Rule 26(a)(2), Federal Rules of Civil

                Procedure.

                (a) Expert witnesses shall be identified by each party on or

                     before    [01/30/22],    and   each     party   may    identify

                     responsive supplemental expert witnesses within 14

                     days thereafter.

                (b) Expert disclosures (reports) required by Rule 26(a)(2)

                     will be disclosed:

                     (i) By all parties on or before [03/30/22]; or



1
  Each party shall make a good faith attempt to list only those lay witnesses that the party
reasonably believes will testify at trial.

Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 4 of 10



        Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 4 of 10
                      By   plaintiff(s)   on   or   before   [date],   and   by

                      defendant(s) on or before [date];

                 (ii) Rebuttal reports on or before 30 days from the

                      service of the report being rebutted.

              (c) Expert witness discovery (include depositions) shall be

                 completed by: [4/30/22] [see paragraph C.3 above].

     D.   Preserving Discovery and Electronically Stored Information (ESI)

          1. Are there issues about the disclosure, discovery, or preservation of

              ESI, including the form or format in which it should be produced?

              See Rule 26(f)(3)(C), Federal Rules of Civil Procedure.

              Yes ☐    No ☒     [If yes, please identify the issue(s): ]

          2. Please state how ESI should be produced: [Explain: Thumb

              drive or equivalent but not CDS]

          3. Are there issues with preserving non-ESI discovery?

               Yes ☐    No ☒      [If yes, please identify the issue(s): ]

     E.   Claims of Privilege or Protection of Attorney Work Product

          See Rule 26(f)(3)(D), Federal Rules of Civil Procedure.

          1. ☒   There is no indication that this will be an issue.




Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 5 of 10



       Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 5 of 10
          2. ☐   The     parties   have   entered   into   a   confidentiality

                 agreement.

          3. ☐   The parties will file their proposed confidentiality

                 agreement on or before: [date].

     F.   Limitations on Discovery.          See Rule 26(f)(3)(E), Federal

          Rules of Civil Procedure.

          1. ☒   The limitations contained in Rules 26(b), 30, and 33,

                 Federal Rules of Civil Procedure, and in Local Civil Rules

                 30.1 and 36.1, will apply except as indicated below.

          2. ☐   The maximum number of depositions by each party will

                 not exceed [number].

                 (a) ☐ Depositions will not exceed [number] hours as

                          to any deponent.

                 (b) ☐    Depositions will not exceed [number] hours as

                          to non-party deponents.

                 (c) ☐    Depositions will not exceed [number] hours as

                          to party deponents.




Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 6 of 10



       Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 6 of 10
            3. ☐     The maximum number of interrogatories posed by each

                     party will not exceed [number].

            4. ☐     The maximum number of requests for admissions posed

                     by each party will not exceed [number].

            5. ☐     Other limitations: [insert other limitations].

       G.   Supplementation of Disclosures and Discovery Responses.

            Please refer to Rule 26(e)(1) and (e)(2), Federal Rules of Civil

            Procedure.     Do the parties request that the Court enter an order that

            is different from these rules (e.g. supplementation at 30-day intervals)?

            Yes ☐     No ☒     [If yes, explain: ]

III.   Pretrial Motions.

       A.   Are there preliminary motions as to jurisdiction, venue, arbitration,

            and/or statutes of limitation that should be filed within 60 days?

            Yes ☐     No ☒     [If yes, explain: ]

       B.   Motions must be served and filed within the times specified in applicable

            rules.    Complete the following only if the parties are proposing

            deadline(s) that are different from the applicable rules:

            1. Motions to amend pleadings or add parties will be filed not later than

                [date]. Thereafter, a party must seek leave of the Court to modify

Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 7 of 10



        Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 7 of 10
                   this deadline. See Rule 16(b)(3)(A) and (4), Federal Rules of Civil

                   Procedure.

               2. Motions under the discovery rules will be filed not later than [date].

               3. Dispositive motions (including motions for summary judgment) will

                   be filed not later than [date].

               4. Motions to exclude expert testimony shall be filed and served not

                   later than [date].

    IV.   Trial.

          A.   The case is expected to take [10] days to try.

          B.   Has a jury trial been demanded?        Yes ☒   No ☐

          C.   Is the right to jury trial disputed?   Yes ☐    No ☒

          D.   The parties ☐ do / ☒ do not request the scheduling of a trial date at

               this time.2

               1. If a trial date is requested at this time, the parties’ report shall

                   include a minimum of three alternative dates for the start of the trial,

                   at least two of which are 5 to 7 months from the close of all

                   discovery.


2 The decision of whether to establish a trial date at this stage of the proceedings rests
with the discretion of the assigned judge. Counsel and self-represented parties are
advised to contact the assigned judge’s Data Quality Analyst (DQA) to determine the
judge’s practice for establishing a trial date.

Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 8 of 10



           Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 8 of 10
          2. If a trial date is not established at this time, the court will call upon

              the parties to certify that the case is ready for trial as provided in

              Local Civil Rule 40.1(b).

V.   Other Provisions.

     A.   Court Conference.        The parties ☐ do / ☒ do not request a

          conference with the court before entry of a scheduling order.            [If

          requested, explain: ]

     B.   Consent to Proceed before a Magistrate Judge.

          The parties ☐ do / ☒ do not consent to trial before a magistrate judge.

     C.   Early Settlement / Alternative Dispute Resolution.

          1. Do the parties request immediate assistance by way of a

              settlement conference or alternative dispute resolution?

              Yes ☐     No ☒     [If yes, explain: ]

          2. Do the parties wish to consider private mediation or a

              settlement conference with a judicial officer of this court at a

              later date? TO BE DETERMINED AT A LATER DATE.

              Yes ☐     No ☐




Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 9 of 10



       Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 9 of 10
      D.   Related Cases.    Are the parties aware of any related cases as

           defined by Local Civil Rule 16.1(e)?   Yes ☐       No ☒   [If yes,

           describe: ]

VI.   Report Form.

      A.   Have the parties experienced a problem in using this form?

           Yes ☐    No ☒    [If yes, explain: ]

      B.   Are there additional subjects that the parties would propose to add to

           this form?    Yes ☐   No ☒    [If yes, explain:]



Dated: July 29, 2021                 /s/ Rex L. Butler
                                     Attorney for Plaintiffs




Case Scheduling & Planning Report, Hassan v. MOA ET’AL 3:21-CV-00046-JWS
Page 10 of 10



      Case 3:21-cv-00076-JWS Document 10 Filed 07/29/21 Page 10 of 10
